DETAILED ACTION
This action is response to communication:  response to amendments/argumetns field on 11/29/2021.
Claims 1-20 are currently pending in this application.  
No new IDS has been field for this application.

Response to Arguments
The prior 101 rejections have been withdrawn in response to applicant’s arguments.  
In regards to the 103 rejections, applicant’s arguments have been fully considered but are not found persuasive.  Applicants argue that the prior art teaches a proxy adding a tenant identifier to the cache entry, whereas the claims recite that the cache key with the tenant credentials is transmitted from an application associated with a tenant device to the cache proxy.  This is not persuasive.  As seen in the rejection, Srivastava in paragraphs 29 and 30, a request includes a tenant name (site name or customer ID and a data grid label name), which are credentials specific to the first tenant device to permit retrieval of the data from the one or more shared cache.  Srivastava teaches that this information is received from the requestor.  First, applicant’s arguments are not persuasive as they cite an embodiment (from paragraph 15) that was not used to reject the claimed limitation.  As seen in the prior rejection and above, paragraphs 29 and 30 clearly recite that the request comes from the requestor (which means it is not inserted by the proxy).  Second, as seen in the prior rejection and in Figure 7 and apragraphs 42-51, the system can be implemented via the visitor’s chat application and the customer service application.  Thus, these applications are the applciations on behalf of the 
Applciants also argue, that for the same reasons above, the reference teaches away from the claimed limitations.  This is not persuasive.  First, even if a reference teaches something different, a reference does not teach away merely because it provides an alternative method.  Nowhere in Srivastava teaches that it would be disadvantageous for a request from an application to include a cache key.  Second, as seen in the rejection above, the Srivastava reference renders obvious the claimed references, and thus do not teach away.

Claim Rejections - 35 USC § 101
The prior 101 rejections have been withdrawn in response to applicant’s arguments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava US Patent Application Publication 2016/0149882 (hereinafter Srivastava).

	As per claim 1, Srivastava teaches a computer system comprising: a server comprising one or more shared cache, the server configured to run one or more applications thereon, wherein the server is communicatively coupled to a plurality of tenant devices comprisat at least a first tenant device and a second tenant device (paragraph 16 with server system; see paragraph 20 with multi-tenancy system with server providing support/access to multiple operators/tenants; see also paragraph 23 and 24 with providing multi-tenancy for in-memory data grid;); and a processing device configured to implement a cache proxy, the cache proxy copled to at least the first tenant device and the second tenant device and the one or more shared cache, wherein the first tenant device and the second tenant device have access to the shared cache through the cache proxy, the cache proxy configured to (paragraph 23 with memory grid; see also Figure 1; memory grid accessible to multiple tenants; see further paragraph 15 and 23 with proxy); receive, a request for retrieval of data stored on the shared cache (paragraphs 29 and 30 with a request to retrieve data in data grid; request may include authentication information), wherein the request includes a cache key that includes credentials specific to the first tenant device to permit retrieval of the data from the one or more shared cache (paragraphs 29 and 30 with request to retrieve data, which may include authentication 
	Srivastava further teaches receiving a request from a first instance of one or more applications on behalf of a first tenant device, but it is unclear whether it is in the same embodiment or not.  As seen in Figure 7, and described in paragraph 42-51, the steps may be implanted via a customer service application which is utilized to communicate via a customer agent and a user on a webpage.  As seen, utilizing these embodments would be obvious as it provides support for multi-tenancy in a memory data grid (paragraphs 63-64 of Srivastava).
	As per claim 2, Srivastava teaches comprising the cache proxy configured to valiate the pattern of the cache key through validating a proper sequence of two or more of: a tenant identification of the cache key, a user identification of the cache key; and a cache key name (Srivastava paragraph 29 with customer identifier and cache name).  
	As per claim 3, Srivastava teaches the cache proxy configured to: allow retrieval of data I the one or more shared cache through one or more of a cache key space protection scheme, and a value space protection scheme (Srivastava paragraph 48 with cache key that includes identifiers which determine whether data access is allowed; also see apragarph 29).
	As per claim 4, Srivastava teaches the cache proxy configured to allow storage of data in the one or more shared cache through one or more of: a cache key space protection scheme 
	As per claim 5, Srivastava teaches wherein the cache proxy is resident within a client-side portion of the one or more applications (see paragraph 16 wherein user may interface with system directly; see also Figure 7 wherein visitor may access through website)
	As per claim 6, Srivastava teaches wherein the cache proxy is resident within a server-side portion of the one or more applications (Figure 1, paragraph 7 with server; see also paragraph 26 and Figure 7 with customer agent side).
	As per claim 7, Srivastava teaches wherein the cache proxy is resident within the one or more shared cache (paragraph 23 with proxy  to support multi-tenancy).
	Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.  
	Claim 9 is rejected using the same basis of arguments used to reject claim 1 above. 
	As per claim 10, Srivastava teaches executing, by the cache proxy, a cache key space protection scheme to store data on the shared cache (see paragraph 29 with multi-tenant data grid; see paragraph 27-28 with storing data in particular space according to user/space).
	As per claim 15, Srivastava teaches validating, by the cache proxy, a tenant identifier of the cache key (paragraph 48 wherein cache key includes visitor identifier)
	As per claim 16, Srivastava teaches executing, by the cache proxy, a value space protection scheme to store data on the stored cache (see paragraph 29 with multi-tenant data grid; see paragraph 27-28 with storing data in particular space according to user/space; see also paragraph 48).

Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as applied above, in view of Gupta US Patent Application Publication 2018/0034792 (hereinafter Gupta)
	As per claim 11, Srivastava teaches embedding a tenant identifier to the cache key, wherein the tenant identifier at least partically defines the credentials (paragarph 39 with cache key which is associated with customer credentials; also see paragraph 48 with cache key including visitor identifier).
	However, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward at least the cache key space protection scheme.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see Gupta (paragraphs 30, 63, and throughout with bootstrap system with multiple tenants for cache proxy).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 12, Srivastava as modified teaches wherein executing the cache key space protection scheme further comprises: triggering, by the cache proxy, a registered key scheme handler to validate the pattern of the cache key; executing, by the cache proxy, key pattern enforcement instructions; and allowing, by the cache proxy, the data to be stored in the shared cache (Srivastava paragarphs 27-30 with storing information in accordance to key pattern 
	As per claim 13, although Srivastava teaches validating the pattern of the cache key, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward a tleast cache key space protection.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see Gupta (paragraphs 30, 63, and throughout with bootstrap system with multiple tenants for cache proxy).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 14, the Srivstava combination teaches wherein executing the cache key space protection scheme comprises: triggering, by the cache proxy, a registered key scheme handler to validate the pattern of the cache key; executing, by the cache proxy, key pattern enforcement instructions; and allowing, by the cache proxy, retrieval of the data stored in the shared cache (Srivastava paragarphs 27-30 with storing information in accordance to key pattern enforcement instructions; also see paragarphs 39, 48, and 51 with cache key; further see Gupta abstract, paragraphs 5, 14, and throughout with registered key scheme and validation of keys).
As per claim 17, Srivastava does not explicitly teach initializing the cache proxy with a bootstrap cache configuration directed toward at least the cache value protection scheme.  Utilizing a bootstrap cache configuration would have been obvious though.  For example, see 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Srivastava with Gupta.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security by providing a multi-tenant architecture for storing data (paragraphs 3-4 of Gupta).
	As per claim 18, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: triggering, by the cache proxy, a registered value scheme handler to inject the tenant identifier into a tenant cache value; executing, by the cache proxy, tenant identifier injection instructions; and injecting the tenant identifier into the tenant cache value (Srivstava shows obviousness of utilizing cache proxys, as proxys can provide go-betweens to utlize existing data grid services to make it multi-tenant and secure between tenants, as seen in paragraph 23; see Srivastava paragraph 48 with visitor/tenant ID injected into a cache key; also see Gupta paragraph 33 with key identifiers and paragraphs 29-33 with tenant ID, and such information is stored in a multi-tenant storage system; see further paragraphs 4 and 5 wehrein tenants are associated with encryption keys and the key identifiers are appended to the data that is stored in shared memory)
	As per claim 19, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: creating, by the cache proxy, a tenant-specific encryption key; encrypting by the cache proxy, the tenant cache value with the tenant-specific encryption key, thereby creating an encrypted teantn cache value; and placing, by the cache proxy, the encrypted tenant cache value into the shared cache (obvious over the 
	As per claim 20, it would have been obvious over the Srivastava combination wherein executing the value space protection scheme further comprises: triggering, by the cache proxy, the registered value scheme handler to validate the tenant identifier, retrieving, by the cache proxy, the tenant-specific encryption key; decrypting, by the cache proxy, the encrypted teantn cache value, thereby creating a decrypted tenant cache value; and validating, by the cache proxy, the tenant identifier (obvious over the Srivastava combination; Srivstava shows obviousness of utilizing cache proxys, as proxys can provide go-betweens to utilize existing data grid services to make it multi-tenant and secure between tenants, as seen in paragraph 23; see also paragraph 48 with validating identifier to see if access is allowed to data; further see Gupta paragraphs 4 and 5 with retrieving associated key with data and utilizing key to decrypt the data stored in multi-tenant storage; the decrypted data is the decrypted tenant cache value; also see paragraphs 34 and throughout with utilizing key to decrypt the data according to the tenant id and key).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).